Citation Nr: 0937197	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-14 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition as the Veteran's spouse for 
purpose of receiving Department of Veterans Affairs 
Dependency and Indemnity Compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1964 to October 
1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision by the Department 
of Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO). 


FINDINGS OF FACT

1.  The Veteran and the appellant were married in November 
2004.

2.  The Veteran died in May 2005.  At the time of his death, 
the appellant was the lawful spouse of the Veteran.

3.  The Veteran and the appellant are not shown to have 
produced any children from their union.

4.  Common law marriage is not recognized as valid in the 
state of Massachusetts.

5.  While living together, the appellant and the Veteran did 
not hold themselves out as husband and wife and there is no 
probative evidence of record that they were generally 
accepted as such in the community in which they lived.

6.  The appellant did not enter into the purported common law 
marriage without knowledge of a legal impediment to such 
marriage.




CONCLUSION OF LAW

The requirements for recognition as the Veteran's surviving 
spouse for purposes of receiving VA DIC benefits are not met.  
38 U.S.C.A. §§ 101(3), 103, 1102, 1304, 1541, 5124 (West 
2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.204, 
3.205 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA death benefits may be paid to a surviving spouse who was 
married to the veteran:  (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage. 38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 
C.F.R. § 3.54 (2008).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse in the case of temporary separations) and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the veteran lived with another person 
and held himself or herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.53 (2008).  Additionally, the law 
provides that a spouse is a person of the opposite sex who is 
a husband or a wife.  38 U.S.C.A. § 101(31) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.50 (2008).  A wife is a person 
whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j); 3.50(a) (2008).

For VA benefits purposes, a marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j).  

The basic facts of this case are not in dispute.  The 
appellant here is the Veteran's spouse.  The two were married 
on November [redacted], 2004, in the Commonwealth of Massachusetts.  
The Veteran died on May [redacted], 2005, of cardio-pulmonary arrest, 
due to, or as a consequence of, diabetes, due to, or as a 
consequence of, liver disease.  

The appellant filed a claim for service connection for the 
cause of the Veteran's death in June 2005.  Service 
connection was granted in a December 2005 rating decision.  
The appellant was not granted DIC benefits, however, as the 
RO determined that she did not meet the statutory definition 
of surviving spouse.  After the appellant moved to Alabama, 
this case was transferred to the Montgomery RO.  The RO 
treated the appellant's October 2006 submission of evidence 
regarding her relationship with the Veteran as the filing of 
a new claim for DIC benefits.

The appellant contends that she is entitled to VA death 
benefits based upon her status as a surviving spouse of the 
Veteran.  She acknowledges that she and the Veteran were not 
married for a full year prior to the Veteran's death.  
However, she argues that they held each other out as husband 
and wife, thereby establishing a common law marriage.  In 
support of this assertion she submitted statements in which 
she claims to have lived with the veteran for 5 years prior 
to his death.  Additionally, she submitted several statements 
of friends and family members regarding the nature of her 
relationship with the Veteran.  Each of these statements 
indicate that the Veteran and the appellant lived together as 
if they were husband and wife, but do not specify that they 
held themselves out the public as husband and wife.  
Significantly, in each of these statements, the Veteran and 
the appellant are referred to with differing last names.



Here, the appellant meets none of the criteria to be 
considered a surviving spouse.  The Veteran died in May 2005, 
almost 40 years after the conclusion of his active duty 
service in October 1966.  This is long after the 15 year 
period provided for in 38 C.F.R. § 3.54(c)(1).  As the two 
had been married for only 6 months at the time of the 
Veteran's death, the appellant does not meet the one year 
threshold under § 3.54(c)(2).   Also, there is no evidence 
that the Veteran and the appellant had children together as 
anticipated in § 3.54(c)(3).  On her June 2005 claim for DIC 
benefits, the appellant did not list any children that she 
and the Veteran had.  

With her August 2006 claim, the appellant submitted 
statements from friends and neighbors attesting to the fact 
that she and the Veteran had lived together and held 
themselves out as husband and wife for many years.  In her 
July 2007 Notice of Disagreement, the appellant wrote that 
she felt she had proven that she and the Veteran had a common 
law marriage.  It was her hope that this common law marriage 
would satisfy the provisions of § 3.54(c)(2)

While the Board accepts these statements as true, they 
ultimately do not affect the outcome of the case.  VA 
regulations state that "marriage means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued."  38 U.S.C.A. 
§ 103(c) 38 C.F.R. § 3.1(j) (2008).  At the time of the 
Veteran's death and for many years before, the couple had 
lived in Massachusetts.  Thus, if the appellant and the 
Veteran's relationship could be considered a marriage under 
Massachusetts law, then it would be considered a marriage for 
VA purposes.  

Massachusetts courts, however, have long held that "common-
law marriage is not recognized in Massachusetts."  Sutton v. 
Valois, 846 N.E. 2d 1171, 1175 (Mass. App. Ct. 2006) (citing 
Collins v. Guggenheim, 631 N.E. 2d 1016, 1017 (Mass. 1994)).  
Importantly, cohabitation "does not create the relationship 
of husband and wife in the absence of a formal solemnization 
of marriage and the incidents of the marital relationship do 
not attach to an arrangement of cohabitation." Sutton, 846 
N.E.2d at 1175 (citing Collins, 631 N.E.2d at 1017).

However, where an attempted marriage (common law) is invalid 
by reason of legal impediment, VA regulations allow for 
certain attempted marriages to be nevertheless "deemed 
valid" if specific legal requirements are met.

Such an attempted marriage will be "deemed valid" if:  (a) 
the attempted marriage occurred one year or more before the 
veteran died; and (b) the claimant entered into the marriage 
without knowledge of the impediment; and (c) the claimant 
cohabited with the veteran continuously from the date of the 
attempted marriage until his death; and (d) no other claimant 
has been found to be entitled to gratuitous VA death 
benefits.  38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. 
§ 3.205(a) are satisfied as well as those of 38 C.F.R. § 
3.52, the claimant's signed statement that she had no 
knowledge of an impediment to a marriage to the veteran will 
be accepted as proof of the fact, in the absence of 
information to the contrary.  38 C.F.R. § 3.205(c).

The term "legal impediment" was interpreted in an opinion 
of VA Office of the General Counsel, VAOPGCPREC 58-91, to 
include the requirement of a marriage ceremony by a 
jurisdiction that does not recognize common law marriages. 
Moreover, the Court has issued pertinent directives in this 
regard in Colon v. Brown, 9 Vet. App. 104 (1996).  
Specifically, in cases such as here, the appellant must be 
given an opportunity to submit a signed statement pursuant to 
38 C.F.R. § 3.205.  The Court indicated that if the appellant 
was unaware of the impediment, then an otherwise invalid 
common law marriage could be deemed valid.

Thus, the question before the Board is whether the appellant 
and the Veteran had an otherwise invalid common law marriage 
that may be deemed valid.  While the appellant has asserted 
that she and the Veteran held themselves out as husband and 
wife, the preponderance of the evidence demonstrates that 
rather than holding themselves out as husband and wife, the 
Veteran and the appellant held themselves out as domestic 
partners.  

The evidence of record shows that the appellant and the 
Veteran leased an apartment together in November 2002.  Based 
upon the appellants statements, and statements submitted by 
several individuals who had known the appellant and the 
Veteran, the two of them lived together prior to renting the 
apartment identified in the November 2002 lease.  As noted 
above, several individuals submitted statements indicating 
that the Veteran and the appellant lived together as though 
they were husband and wife.  The evidence of record also 
reflects that the appellant and the Veteran shared a bank 
account, and a credit union account.  

In February 2006 correspondence to VA, the appellant stated 
that she and the Veteran had lived together for years before 
his death and that he had supported her financially.  She 
stated that the Veteran had not wanted to marry her until he 
started receiving his retirement from the Fire Department.  
In May 2008 correspondence to VA, the appellant stated that 
she had cohabited with the Veteran as his spouse for over 9 
years, and that she provided care for him until his death.  
She stated that they would have married earlier than six 
months prior to his death had the Veteran not been so sick.  
She explained that the Veteran was very ill and did not feel 
like having a formal wedding, and she and the Veteran had 
considered themselves married anyway.

The Board finds that the appellant's admission that the 
Veteran did not want to marry her until he started receiving 
his retirement benefits from the Fire Department and her 
recognition that she and the Veteran were not married prior 
to their legal marriage in November 2004 to be persuasive 
evidence against a finding that the appellant and the Veteran 
held themselves out to the public as husband and wife and 
that the appellant had been under the impression that she and 
the Veteran had a valid common law marriage prior to that 
time.  The Board notes the lay statements of record 
suggesting a common law marriage, but finds that they are not 
probative.  Most of them do not clearly indicate that a 
common law marriage existed between the Veteran and the 
appellant.  Moreover, the statements lack probative value 
when weighed against the overwhelming evidence of the 
appellant not considering herself to be in a common law 
marriage to the Veteran.

The Veteran likewise did not consider himself to be in a 
common law marriage with the appellant.  It is clear from the 
appellant's admission that the Veteran did not want to marry 
her until he started receiving his retirement benefits from 
the Fire Department that the Veteran was aware that the 
appellant was not his legal wife prior to their wedding in 
November 2004.

The evidence is clear on the state of mind and intent of both 
the appellant and the Veteran concerning whether they 
considered themselves to be in a common law marriage.  The 
overwhelming evidence of record shows that neither one of 
them considered themselves to be in a common law marriage.

While the Board does not dispute the level of commitment the 
Veteran and the appellant had to each other, the weight of 
the evidence does not corroborate that the appellant and the 
Veteran were in a common law marriage.  Accordingly, it 
cannot be found that the Veteran and the appellant had an 
otherwise invalid common law marriage that may be deemed 
valid.  Because the appellant and the Veteran did not have an 
invalid marriage that may be deemed valid, and the appellant 
and the Veteran were not married for more than one year prior 
to his death, the appellant may not be considered to be the 
Veteran's surviving spouse.  Significantly, the Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  The criteria 
for entitlement to recognition as the Veteran's surviving 
spouse for the purpose of establishing entitlement to VA 
death benefits have not been met.  The appellant's claim for 
that benefit therefore must be denied.


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent a decision in December 2005; and a 
statement of the case in July 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2008 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Recognition as the Veteran's spouse for purposes of receiving 
DIC benefits is denied.



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


